ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eli Mazour on 07/16/2021.

Claims 1, 6-7, 13, 15, 17, 19 and 22 have been amended to:

1.	(Currently Amended) A seal configuration for a fuel injector of an engine, the seal configuration comprising:
	a seal ring provided within a seal groove of the fuel injector,
		wherein the seal ring is formed from a first material; and
	a spacer ring provided within the seal groove of the fuel injector,
wherein the spacer ring is formed from a second material that is different from the first material,

wherein the spacer ring includes a first set of chamfers on an uppermost portion of a cross-section of the spacer ring and a second set of chamfers on a lowermost portion of the cross-section of the spacer ring,
uppermost portion extends between a first chamfer and a second chamfer of the first set of chamfers and the lowermost portion extends between a first chamfer and a second chamfer of the second set of chamfers such that the uppermost portion is substantially parallel to the lowermost portion,
wherein one or more of dimensions or slopes of the first set of chamfers are different from one or more of dimensions or slopes of the second set of chamfers






wherein the spacer ring is configured to be adjacent to the seal ring within the seal groove to form a seal of a fuel injector slot of an engine head of the engine, and
wherein the fuel injector slot is configured to support the fuel injector.

6.	(Currently Amended) The seal configuration of claim 1, wherein an 

7.	(Currently Amended) The seal configuration of claim 1, wherein the cross-section of the spacer ring is a substantially rectangular cross-section.

13.	(Currently Amended) A fuel injector configured to be installed in a fuel injector slot of an engine head of an engine, the fuel injector comprising:
	a seal groove in a fuel injector bore; and
	a seal configuration configured to fit within the seal groove,
		wherein the seal configuration comprises:
			a seal ring that comprises a first material; and
a spacer ring that comprises a second material that is different from the first material,
wherein the seal 
wherein the high pressure side corresponds to a fuel receiving chamber of the engine head of the engine,

wherein the spacer ring includes a first set of chamfers on an upper side lower side of the spacer ring,
wherein the upper side extends between a first chamfer and a second chamfer of the first set of chamfers and the lower side extends between a first chamfer and a second chamfer of the second set of chamfers such that the upper side is substantially parallel to the lower side,
wherein one or more of dimensions or slopes of the first set of chamfers are different from one or more of dimensions or slopes of the second set of chamfers,






wherein the spacer ring is configured to be adjacent to the seal ring within the seal groove to form a seal of the [[a]] fuel injector slot of the 

the [[a]] fuel receiving chamber of the engine head.

17.	(Currently Amended) The fuel injector of claim 13, wherein the fuel injector slot forms the [[a]] fuel receiving chamber of the engine head 
	wherein the seal configuration is situated between the fuel receiving chamber and a lubrication chamber of the engine head.

19.	(Currently Amended) An engine comprising:
	an engine head that includes one or more fuel injector slots; and
	one or more fuel injectors installed within the one or more fuel injector slots,
		wherein at least one of the one or more fuel injectors includes:
			a seal groove; and
			a seal configuration configured to fit within the seal groove,
				wherein the seal configuration comprises:
					a seal ring that comprises a first material; and
a spacer ring that comprises a second material that is different from the first material and has a greater durometer than the first material,
wherein the spacer ring includes a first set of chamfers on an uppermost portion of a cross-section of the spacer ring and a second set of chamfers on a of the spacer ring,
wherein the uppermost portion extends between a first chamfer and a second chamfer of the first set of chamfers and the lowermost portion extends between a first chamfer and a second chamfer of the second set of chamfers such that the uppermost portion is substantially parallel to the lowermost portion,
wherein one or more of dimensions or slopes of the first set of chamfers are different from one or more of dimensions or slopes of the second set of chamfers,






wherein the spacer ring is configured to be adjacent to the seal ring within the seal groove to form a seal of one of the one or more fuel injector slots.

22.	(Currently Amended) The seal configuration of claim 1, wherein the the .

Reasons for Allowance
Claims 1-7, 9-10 and 12-22 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach the configuration of the spacer ring [e.g., the opposing sets of chamfers that differ from one another in dimensions and/or slopes, each respective set of chamfers including a side extending therebetween, such that the respective sides are substantially parallel to one another] in combination with the other claim limitations.
The closest prior art of record concerning the arrangement of the seal and spacer rings provided within a fuel injector slot is that of US 20120037124 (Peters), such that Peters teaches a generic, generally rectangular spacer ring provided above a seal ring in a fuel injector slot of an engine. However, Peters fails to teach the claimed chamfers 
The analogous prior art reference US 20070163545 (Beardmore) teaches a comparable fuel injector arrangement without the seal groove, and wherein the use of two different [e.g., first and second] materials for the seal configuration is well-known in the relevant field(s) of endeavor concerning fuel injectors, fuel injector to engine head sealing interfaces, etc., however, Beardmore similarly fails to teach the claimed chamfers of the spacer ring.
The closest prior art of record concerning the claimed chamfers is that of US 20070163545 (Baehl), such that Baehl teaches an analogous sealing element provided with first and second sets of chamfers that differ from one another in one or more of dimensions and/or slopes, including the general reasoning as to why chamfered edges would be desirable to have in a sealing configuration [e.g., to prevent extrusion and/or elastomer nibble], however, the corresponding sides per Baehl are not substantially parallel to one another. While it would be reasonable to suggest having chamfered edges (of unspecified proportions, and such that each chamfer of the spacer ring shares the same dimensions and/or slopes) for the spacer ring per Peters, there is no reasonable way to suggest having the spacer ring per Peters be configured such that the opposing sets of chamfers differ from one another in dimensions and/or slopes, and such that the upper and lower sides of the spacer ring between the respective chamfer sets are substantially parallel.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747